Citation Nr: 0805197	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  04-24 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for a soft 
tissue defect to the right anterior thigh with old partial 
denervation in the vastus lateralis and vastus medialis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1958 to March 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision on behalf 
of the Roanoke, Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In November 2006, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  In February 2007, the Board, in 
pertinent part, remanded the case for additional development.  
The veteran's service-connected right anterior thigh 
disability rating was subsequently increased to 30 percent in 
a September 2007 rating decision.  An effective date was 
assigned from May 28, 2002.  Applicable law mandates that 
when a veteran seeks an increased rating, it will generally 
be presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The Board notes that recent correspondence from the veteran 
raises the issues of entitlement to secondary service 
connection for a left lower extremity amputation or 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
left lower extremity amputation.  As these issues have not 
been addressed by the RO, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates no more than a moderately 
severe muscle injury to muscle group XIV.
CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a soft 
tissue defect to the right anterior thigh with old partial 
denervation in the vastus lateralis and vastus medialis have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.56, 4.73 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in October 2004 and March 2007.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing her claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
her claim, and requested that she send in any evidence in her 
possession that would support the claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the March 2007 
correspondence to the veteran.  

The Board also notes that the veteran, in her Washington D.C. 
Board hearing and through her service representative in his 
informal hearing presentation, has demonstrated actual 
knowledge of all relevant VA laws and regulations.  Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."  Vazquez-Flores, slip op. at 12, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  See Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  The notice requirements pertinent to the 
issue on appeal have been met and all identified and 
authorized records relevant to the matter have been requested 
or obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Background

Service medical records show the veteran sustained an injury 
to the right thigh in January 1960 following a stove 
explosion and was hospitalized for five days.  X-rays 
revealed no evidence of fracture.  The hospital discharge 
diagnosis was right thigh contusion.  A March 1983 VA medical 
report noted a working diagnosis of microneuromatous 
involvement in scarring of the right thigh following injury 
by explosion in January 1960.  VA examination in April 1984 
noted the quadriceps muscle appeared to be severed 
transversely in its muscular portion 15 cm proximal to the 
patella.  There was a loss of strength to the right 
quadriceps muscle.  The diagnoses included right thigh trauma 
with residual pain and muscle injury deficit.  

VA examination in February 1986 included a diagnosis of right 
anterior thigh soft tissue defect as residual of a previous 
thigh injury.  The examiner noted there was a transverse 
right oblique depression at six inches above the knee and a 
soft tissue bulge below the depressed area.  A February 1986 
VA electromyography (EMG) report noted needle electrode 
samplings revealed varying degrees of old partial denervation 
of the vastus lateralis and vastus medialis.  The denervation 
was described as quite severe in the vastus medialis muscle 
leaving only approximately 10 percent of the electrically 
active motor units in place.  It was also noted that femoral 
nerve latency was markedly slowed.  The examiner noted the 
veteran appeared  to have an old lesion in the right thigh 
involving the femoral nerve and musculature.  The lesion 
involved some clinically apparent distortion to the soft 
tissue architecture and fascial plan confinement of the 
muscle bellies with a degree of femoral nerve traumatic 
neuropathy.

VA orthopedic examination in March 1986 noted a depressed 
area overlying the quadriceps in the mid-anterior right thigh 
that was approximately six inches long by one and a half 
inches wide.  The examiner noted the defect represented an 
area of post-traumatic fat necrosis of the right thigh which 
did not involve a muscle defect.  It was also noted that such 
lesions would not ordinarily be expected to remain painful 
for a prolonged period of time.  In a June 1987 decision the 
Board considered the issue of entitlement to a higher 
alternative rating based upon femoral nerve impairment, but 
found the evidence demonstrated no more than mild 
neurological residuals.

VA treatment records dated in March 1992 included a diagnosis 
of remote rupture of the vastus medialis of the right thigh.  
It was noted she complained of a feeling of unrelenting 
constriction in the area.

In statements and personal hearing testimony in support of 
the claim, the veteran asserted that an increased rating was 
warranted for her service-connected right thigh disability.  
She complained of pain and fatigue that had continued since 
her injury in service and stated that her muscle sloughing 
was becoming progressively worse.

On VA examination in November 2002, the veteran complained of 
worsening chronic right leg pain, altered gait, and weakness.  
She also reported that she had begun to notice some tissue 
loss in the distal thigh.  The examiner noted right lower 
extremity weakness as compared to the left.  Palpation 
revealed a loss of muscle substance with an indentation of 
approximately one half inch.  The diagnosis was Group XIV 
anterior thigh group with underlying muscle tissue loss, 
continued weakness, and chronic pain.  

On VA examination in April 2007, the veteran complained of a 
constant, daily pain described as sharp and dull.  She stated 
her leg was weak.  It was noted that she had a heavy, 
removable cast on her left ankle/calf and that the 
examination was compromised because she was unable to be 
assisted to the examination table.  She had bilateral total 
hip and knee replacements which affected her ambulation and 
further blurred the evaluation.  The examiner noted palpation 
revealed a large muscle deficit at the mid-muscle belly 
region beneath a surgical scar identified by the veteran as a 
result of varicose vein removal surgery.  Lipid tissue made 
surface evaluation of atrophy and fasciculation difficult, 
but the right quadriceps deficit was visible.  Motor strength 
testing was 5+/5+ in the left lower extremity to all groups 
with normal toe and bulk.  Right leg testing revealed hip 
flexion symmetric to the left at 5+/5+, knee extension at 
5/5+, and dorsiflexion at 5+/5+.  Leg abduction and adduction 
was 5+/5+, bilaterally.  It was noted the veteran could stand 
on either leg with assistance for balance, but when asked to 
perform a deep knee bend stated her left leg did all the 
work.  

Sensory examination revealed a reported decrease in pinprick 
over the right anterior thigh compared to the left, but 
otherwise symmetric pinprick sensory distributions.  
Vibratory sense was mildly to moderately decreased at the 
bilateral ankles.  Deep tendon reflexes were 2+/4+ to the 
knee joints, bilaterally, and 0/4 to the right ankle joint.  
The examiner summarize the pertinent medical evidence of 
record and noted the 1986 EMG report suggested at least a 
moderate to moderate-to-severe destruction of muscle fibers 
in the two muscles sampled.  It was noted that the veteran 
had fairly well retained right quadriceps strength, but that 
the examination was limited.  The examiner stated that, in 
summary, it appeared the veteran sustained a reasonably 
significant right quadriceps injury due to the original 1960 
incident with at least a moderate right quadriceps injury and 
complicated by varicose vein surgery.  Her relatively-good 
quadriceps strength was noted as, in isolation, possibly not 
indicative of a complete story because testing was 
compromised.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
Separate compensable evaluations may be assigned for separate 
periods of time if such distinct periods are shown by the 
competent evidence of record during the appeal, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  Disabilities may be rated 
separately without violating the prohibition against 
pyramiding if the disorder does not constitutes the same 
manifestations.  Evans v. Brown, 9 Vet. App. 273 (1996).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2007).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323). 38 C.F.R. § 4.55(b).  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act upon the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a) (2007).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 
Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is 
essentially a totality-of-the-circumstances test and that no 
single factor is per se controlling.  Tropf v. Nicholson, 20 
Vet. App. 317 (2006).  

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  Id.

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  Id.

A severe disability of the muscles is characterized by 
evidence of through and through or deep penetrating wound due 
to a high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Id.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of a 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles in 
wound area.  Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.   Id.

531
4
Group XIV.
Rating

Function: Extension of knee (2, 3, 4, 5); simultaneous 
flexion of hip and flexion of knee (1); tension of 
fascia lata and iliotibial (Maissiat's) band, acting 
with XVII (1) in postural support of body (6); acting 
with hamstrings in synchronizing hip and knee (1, 2). 
Anterior thigh group: 
1.	Sartorius; 
2.	rectus femoris; 
3.	vastus externus; 
4.	vastus intermedius; 
5.	vastus internus; 
6.	tensor vaginae femoris. 

    Severe
40

    Moderately Severe
30

    Moderate
10

    Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5314 (2007).

852
6
Anterior Crural Nerve (Femoral).
Paralysis of:
Rating

Complete; paralysis of quadriceps extensor 
muscles 
40

Incomplete:

  Severe
30

  Moderate
20

  Mild
10
862
6
Neuritis.
872
6
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Codes 8526, 8626, 8726 (2007).

Based upon the evidence of record, the Board finds the 
veteran's service-connected soft tissue defect to the right 
anterior thigh with old partial denervation in the vastus 
lateralis and vastus medialis is presently manifested by no 
more than a moderately severe injury to Muscle Group XIV.  
The Board notes that VA regulations describe a moderately 
severe disability of the muscles as one with indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle group involved 
may also show evidence of marked or moderately severe loss.  

The overall evidence in this case is not indicative of a 
severe muscle disability.  There is no evidence of shattering 
bone fracture, intermuscular binding, prolonged infection, or 
intermuscular cicatrization.  There is no probative evidence 
of unemployability due to an inability to keep up with work 
requirements as a result of this injury.  While there is 
evidence of a large muscle deficit at the mid-muscle belly 
and diminished muscle excitability on EMG, the objective 
findings do not include indications on palpation of loss of 
deep fascia or soft or flabby muscles in the wound area.  The 
muscles are not shown to swell and harden abnormally in 
contraction.  The tests of strength or endurance compared 
with the sound side or of coordinated movements do not show 
positive evidence of severe impairment of function.  

The Board also finds the disability is not shown to have 
undergone any demonstrable increases during the course of 
this appeal as to warrant any higher staged ratings.  
Although VA regulations prohibit the assignment of a separate 
peripheral nerve paralysis rating, a higher alternative 
rating may be assigned if applicable.  The Board finds, 
however, that there is no evidence of complete femoral nerve 
paralysis to warrant such a rating under diagnostic code 
8526.  There is no evidence of paralysis of the quadriceps 
extensor muscles.  Therefore, the veteran's claim for 
entitlement to a rating in excess of 30 percent must be 
denied.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board finds the overall evidence of 
record as to this disability is not indicative of a marked 
interference with employment.  In fact, the veteran has 
reported her employment difficulty was due to her declining 
general health.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim for an 
increased rating.




ORDER

Entitlement to a rating in excess of 30 percent for a soft 
tissue defect to the right anterior thigh with old partial 
denervation in the vastus lateralis and vastus medialis is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


